Exhibit 10.6

TENTH AMENDMENT TO

MANAGED CARE ALLIANCE AGREEMENT

THIS TENTH AMENDMENT (the “Amendment”) is entered into this 20th day of August,
2008 by and between CIGNA Health Corporation, for and on behalf of its CIGNA
Affiliates (individually and collectively, “CIGNA”) and Gentiva CareCentrix,
Inc. (“MCA”).

WITNESSETH

WHEREAS, CIGNA and MCA entered into a Managed Care Alliance Agreement which
became effective January 1, 2004, as amended from time to time, (the
“Agreement”) whereby MCA agreed to provide or arrange for the provision of
certain home health care services to Participants, as that term is defined in
the Agreement;

WHEREAS, the parties wish to amend the Agreement effective August 20, 2008 and
to include such other terms and conditions as set forth in this Amendment.

NOW THEREFORE, CIGNA and MCA agree to amend the Agreement as follows:

 

  1. This Tenth Amendment shall be effective on August 20, 2008 for services
rendered on and after August 20, 2008.

 

  2. Section II.K Best Rate Guarantee of this Agreement is modified to be
renumbered II.K.1.

 

  3. New Section II.K.2 Comparative Pricing and subsections A-E are added to the
Agreement.

K.2. Comparative Pricing

 

  A. Comparative Pricing. Provider agrees that the rates under this Agreement
reflect unit costs that, in the aggregate, do not exceed the lowest unit cost,
in the aggregate, in Provider’s, its successors. affiliates’ or assigns’
contracts with other payors for any type of health care coverage product
excluding Medicaid. This evaluation will be developed with consideration to a
view of the package of services hereunder as a whole, and the terms and benefits
being offered by the Provider to any company. Examples of items and benefits
include but are not limited to guaranteed fill and utilization management
services.

 

  B. Certification and Comparative Review. Provider shall provide CIGNA with
written certification of its compliance with this Comparative Pricing section
prior to the execution of this Amendment and each year thereafter no less than
sixty (60) days prior to the anniversary date of this Amendment.

 

  C.

Audits. Upon CIGNA’s written request to Provider, an independent auditor, at
CIGNA’s cost, shall perform a review of Provider’s records to confirm, by
written report to both parties, Provider’s compliance with its obligations under
this Comparative Pricing provision. Such review shall occur at CIGNA’s
discretion

 

1



--------------------------------------------------------------------------------

 

within 90 days of the effective date of this Amendment and once per calendar
year thereafter. Within ten (10) business days from CIGNA’s written request for
such review, CIGNA and Provider shall meet and confer in good faith to select an
independent auditor. Neither party shall unreasonably delay said review nor
withhold consent to the selection of a proposed independent auditor. The
findings of the independent auditor shall be binding on Provider and CIGNA.

 

  D. Rate Adjustments. If the independent auditor findings indicate that
Provider did not comply with its obligations under this Comparative Pricing
provision for the audited period, then CIGNA may elect to adjust the contractual
rates in this Agreement to the extent necessary to achieve compliance with such
provision. CIGNA will notify Provider of the effective date of any such
adjustment, with at least a 90 day notice and the Agreement shall be deemed
automatically amended.

 

  E. Termination. If the independent auditor findings indicate that Provider did
not comply with its obligations under this Comparative Pricing provision for the
audited period, then CIGNA may elect to terminate this Agreement with 180 day
notice, should Provider not agree to comply with the rate adjustments as
proposed in section D.

 

  4. 4. Section III.B. of the Agreement is amended to extend the term of the
Agreement until January 31, 2014 and is replaced to read as follows:

“Term of Agreement”

This Agreement shall terminate on January 31, 2014. Either party may elect not
to renew this Agreement by providing at least ninety (90) days advance written
notice to the other party, prior to the termination date of this Agreement. If
neither party exercises such right to terminate, the existing rates will remain
in place and this Agreement shall automatically renew for consecutive one
(1) year terms without any further action by either party, unless either party
elects not to renew this Agreement by providing at least ninety (90) days
advance written notice to the other party, prior to the commencement of the next
term.

Notwithstanding the expiration or non-renewal of this Agreement pursuant to this
Section B., this Agreement shall continue in effect with respect to those Payors
covered under Service Agreements in effect as of the end of the term of this
Agreement or the notice period, as applicable, but not to exceed twelve months
from the effective date of termination or expiration.”

 

  5. CIGNA and MCA agree to the following additional terms:

a) CIGNA will continue to work on a best efforts basis to transition the
Great-West members under the current CIGNA contract for the balance of 2008.
This includes all Covered Services as defined in the CIGNA-CareCentrix contract
terms. As of January 1, 2009 or as soon as feasible thereafter, the exclusivity
provision will be made applicable to all Great-West members and both parties
will develop a communication process to expedite the exclusivity.

 

2



--------------------------------------------------------------------------------

b) The parties will finalize the work already underway by both teams to provide
better transparency on OAP and PPO fee-for-service reimbursement. CIGNA requires
clarity on a code-level basis to enable analysis and audit of the claims. That
work is already underway, including more transparency on HMO/Network cap
reconciliation. In addition, CIGNA requires support from CareCentrix to update
certain codes to meet HIPAA compliance standards. The teams agree to work to
develop actuarially equivalent rates under HIPAA-compliant procedure codes.

c) CareCentrix to pay $** administrative fee to CIGNA by September 29, 2008 and
$** administrative payment in 2009 and an additional administrative payment of
$** in 2010. This payment would support joint efforts to reduce leakage, process
authorizations, and all other activities supporting the transition of care to
CareCentrix. The timing the payment will be no later than 12/31 in 2009 and
2010, respectively.

d) CareCentrix agrees to CIGNA’s proposed FFS pricing listed below.

 

FFS Rates    Feb-09    Feb-10    Feb-11    Feb-12    Feb-13 Home Health    **   
**    ** *    ** *    ** * Home Infusion    **    **    ** *    ** *    ** *
Specialty DME    **    **    ** *    ** *    ** *

Note: CIGNA assumes that Code 99601 is considered Home Health as opposed to Home
Infusion. During the code clean-up work described above, the parties should
reach subsequent agreement regarding whether each code falls under “Home Health”
or “Home Infusion” in the table above. CIGNA response assumes “Specialty DME”
increases are intended to apply only to services already covered under current
CareCentrix contract, specifically Wound Vacs, Insulin Pumps and related
supplies, and Continuous Passive Motion devices.

* The ** applies to home health, home infusion and Specialty DME; CIGNA will
determine the allocation of the annual increases in the aggregate.

Both parties agree to meet in November 2010 and establish cap rates for the
period starting February 1, 2011 through January 31, 2014. The new cap rates
will be based on **.

e) The termination for cause provision, Section III C (1) (b) (1) (vi) is hereby
revised to state “MCA merges into, becomes a subsidiary or wholly owned
affiliate of or is otherwise acquired, in whole or in part, by any other entity
that is a direct competitor of CIGNA or material CIGNA affiliate in regard to
its health care insurance, health benefit administration, health service or
related businesses.”

f) CIGNA will review the current Exhibit VII to the Agreement and if CIGNA
recommends that the Performance Metrics be revised or new metrics be added,
CareCentrix, within 30 days, will review CIGNA’s request and offered any
proposed modifications. Both parties agree to work in good faith to reconcile
the proposed changes and amend the contract accordingly within 60 days from the
date of CIGNA’s recommended changes to CareCentrix.

 

** Confidential Treatment Requested.

 

3



--------------------------------------------------------------------------------

6. Other than as amended herein, the terms and conditions of the Agreement,
including the Program Attachments and the Exhibits attached thereto, shall
remain the same and in full force and effect. Capitalized terms not defined
herein but defined in the Agreement shall have the same meaning as defined in
the Agreement.

IN WITNESS WHEREOF, CIGNA and MCA have caused their duly authorized
representatives to execute this Amendment as of the date first written above.

 

CIGNA HEALTH CORPORATION By:  

/s/ Joseph E. Turgeon, III

Its:   Vice President, Network Strategy & Development Dated:   August 20, 2008
GENTIVA CARECENTRIX, INC. By:  

/s/ John N. Camperlengo

Its:   Senior Vice President Dated:   August 20, 2008

 

4